Case: 13-60637      Document: 00512560006         Page: 1    Date Filed: 03/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-60637                         March 13, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
JOE LOUIS HARRELL,

                                                 Plaintiff-Appellant

v.

UNITED STATES OF AMERICA,

                                                 Defendant -Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:13-CV-94


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Joe Louis Harrell, federal prisoner # 06030-003, appeals from the
dismissal of his 28 U.S.C. § 2241 petition that challenged his sentence and his
conviction of conspiracy to possess crack cocaine with the intent to distribute
and two counts of possession of crack cocaine with the intent to sell. We review
the district court’s dismissal of the § 2241 petition de novo. Pack v. Yusuff, 218
F.3d 448, 451 (5th Cir. 2000).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60637   Document: 00512560006     Page: 2   Date Filed: 03/13/2014


                                No. 13-60637

     As the district court determined, because Harrell seeks to challenge the
validity of his sentence rather than the manner in which his sentence has been
executed, his petition properly arises under 28 U.S.C. § 2255. Pack, 218 F.3d
at 451-52. A § 2255 motion must be brought by the movant in the court that
sentenced him. § 2255(a); Ojo v. INS, 106 F.3d 680, 683 (5th Cir. 1997). The
district court did not impose the sentence at issue; thus, it did not err by
dismissing the petition rather than construing it as a § 2255 motion. See Ojo,
106 F.3d at 683. The judgment is AFFIRMED.




                                      2